UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-159 Name of Registrant: Putnam Investors Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Investors Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 07/31/2008 Date of reporting period: 07/01/2008 - 06/30/2009 Item 1: Proxy Voting Record Registrant : Putnam Investors Fund Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP9 002824100 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect W. Ann Reynolds Mgmt For For For 1.9 Elect Roy Roberts Mgmt For For For 1.10 Elect Samuel Scott III Mgmt For For For 1.11 Elect William Smithburg Mgmt For For For 1.12 Elect Glenn Tilton Mgmt For For For 1.13 Elect Miles White Mgmt For For For 2 APPROVAL OF THE ABBOTT Mgmt For Against Against LABORATORIES 2009 INCENTIVE STOCK PROGRAM 3 2009 Employee Stock Purchase Mgmt For For For Plan 4 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS AUDITORS 5 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ANIMAL TESTING 6 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For HEALTH CARE PRINCIPLES 7 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE Accenture Ltd. Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: CHARLES H. GIANCARLO 2 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: DINA DUBLON 3 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: WILLIAM D. GREEN 4 RE-APPOINTMENT TO THE Mgmt For Against Against BOARD OF DIRECTORS: NOBUYUKI IDEI 5 RE-APPOINTMENT TO THE Mgmt For For For BOARD OF DIRECTORS: MARJORIE MAGNER 6 Ratification of Auditor Mgmt For Against Against Ace Limited Ticker Security ID: Meeting Date Meeting Status ACE CUSIP9 H0023R105 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Atieh Mgmt For Against Against 2 Elect Mary Cirillo Mgmt For Against Against 3 Elect Bruce Crockett Mgmt For Against Against 4 Elect Thomas Neff Mgmt For Against Against 5 Annual Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Consolidated Accounts and Reports Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Ratification of Board Acts Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Appointment of Auditor Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Appointment of Special Auditor Mgmt For For For 14 Reduction in Par Value Mgmt For For For Adobe Systems Inc. Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS II Mgmt For For For DIRECTOR: ROBERT K. BURGESS 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR: CAROL MILLS 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR: DANIEL ROSENSWEIG 4 ELECTION OF CLASS II Mgmt For For For DIRECTOR: ROBERT SEDGEWICK 5 ELECTION OF CLASS II Mgmt For For For DIRECTOR: JOHN E. WARNOCK 6 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 7 Ratification of Auditor Mgmt For For For Affiliated Computer Services, Inc. Ticker Security ID: Meeting Date Meeting Status ACS CUSIP9 008190100 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Darwin Deason Mgmt For For For 1.2 Elect Lynn Blodgett Mgmt For For For 1.3 Elect Robert Druskin Mgmt For For For 1.4 Elect Kurt Krauss Mgmt For For For 1.5 Elect Ted Miller, Jr. Mgmt For For For 1.6 Elect Paul Sullivan Mgmt For For For 1.7 Elect Frank Varasano Mgmt For For For 2 Senior Executive Annual Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Alliance Data Systems Corporation Ticker Security ID: Meeting Date Meeting Status ADS CUSIP9 018581108 06/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect J. Michael Parks Mgmt For For For 1.2 Elect Edward J. Heffernan Mgmt For For For 1.3 Elect Robert Minicucci Mgmt For For For 2 Ratification of Auditor Mgmt For For For Alliant Techsystems Inc. Ticker Security ID: Meeting Date Meeting Status ATK CUSIP9 018804104 08/05/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frances Cook Mgmt For For For 1.2 Elect Martin Faga Mgmt For For For 1.3 Elect Ronald Fogleman Mgmt For For For 1.4 Elect Cynthia Lesher Mgmt For For For 1.5 Elect Douglas Maine Mgmt For For For 1.6 Elect Roman Martinez IV Mgmt For For For 1.7 Elect Daniel Murphy Mgmt For For For 1.8 Elect Mark Ronald Mgmt For For For 1.9 Elect Michael Smith Mgmt For For For 1.10 Elect William Van Dyke Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 Increase Authorized Shares Mgmt For For For 4 Shareholder Proposal Regarding ShrHoldr Against Against For Health Care Reform Principles Ameriprise Financial, Inc. Ticker Security ID: Meeting Date Meeting Status AMP CUSIP9 03076C106 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WARREN D. KNOWLTON 2 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY NODDLE 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT F. SHARPE, JR. 4 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect François de Carbonnel Mgmt For Against Against 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Frank Herringer Mgmt For For For 8 Elect Gilbert Omenn Mgmt For For For 9 Elect Judith Pelham Mgmt For For For 10 Elect J. Paul Reason Mgmt For For For 11 Elect Leonard Schaeffer Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2009 Equity Incentive Plan Mgmt For For For 15 Elimination of Supermajority Mgmt For For For Requirement 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Anthem, Inc. Ticker Security ID: Meeting Date Meeting Status WLP CUSIP9 94973V107 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lenox Baker, Jr. Mgmt For For For 2 Elect Susan Bayh Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Julie Hill Mgmt For For For 5 Elect Ramiro Peru Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Amendment to the 2006 Incentive Mgmt For For For Compensation Plan 8 Amendment to the Employee Stock Mgmt For For For Purchase Plan 9 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Apache Corporation Ticker Security ID: Meeting Date Meeting Status APA CUSIP9 037411105 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frederick Bohen Mgmt For For For 2 Elect George Lawrence Mgmt For For For 3 Elect Rodman Patton Mgmt For For For 4 Elect Charles Pitman Mgmt For For For Apple Inc. Ticker Security ID: Meeting Date Meeting Status AAPL CUSIP9 037833100 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect William Campbell Mgmt For For For 1.2 Elect Millard Drexler Mgmt For For For 1.3 Elect Albert Gore, Jr. Mgmt For For For 1.4 Elect Steven Jobs Mgmt For For For 1.5 Elect Andrea Jung Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Eric Schmidt Mgmt For For For 1.8 Elect Jerome York Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 3 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 4 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report 5 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Arch Capital Group Ltd. Ticker Security ID: Meeting Date Meeting Status ACGL CUSIP9 G0450A105 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Constantine Iordanou Mgmt For For For 1.2 Elect James Meenaghan Mgmt For For For 1.3 Elect John Pasquesi Mgmt For For For 1.4 Elect William Beveridge Mgmt For For For 1.5 Elect Dennis Brand Mgmt For For For 1.6 Elect Knud Christensen Mgmt For For For 1.7 Elect Graham Collis Mgmt For For For 1.8 Elect William Cooney Mgmt For For For 1.9 Elect Elizabeth Fullerton-Rome Mgmt For For For 1.10 Elect Rutger Funnekotter Mgmt For For For 1.11 Elect Marc Grandisson Mgmt For For For 1.12 Elect Michael Greene Mgmt For For For 1.13 Elect John Hele Mgmt For For For 1.14 Elect David Hipkin Mgmt For For For 1.15 Elect W. Preston Hutchings Mgmt For For For 1.16 Elect Constantine Iordanou Mgmt For For For 1.17 Elect Wolbert Kamphuijs Mgmt For For For 1.18 Elect Michael Kier Mgmt For For For 1.19 Elect Mark Lyons Mgmt For For For 1.20 Elect Michael Murphy Mgmt For For For 1.21 Elect Martin Nilsen Mgmt For For For 1.22 Elect Nicholas Papadopoulo Mgmt For For For 1.23 Elect Michael Quinn Mgmt For For For 1.24 Elect Maamoun Rajeh Mgmt For For For 1.25 Elect Paul Robotham Mgmt For For For 1.26 Elect Soren Scheuer Mgmt For For For 1.27 Elect Budhi Singh Mgmt For For For 1.28 Elect Helmut Sohler Mgmt For For For 1.29 Elect Robert Van Gieson Mgmt For For For 1.30 Elect Angus Watson Mgmt For For For 1.31 Elect James Weatherstone Mgmt For For For 2 Ratification of Auditor Mgmt For For For AT&T Corp. Ticker Security ID: Meeting Date Meeting Status T CUSIP9 00206R102 04/24/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RANDALL L. STEPHENSON 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM F. ALDINGER III 3 ELECTION OF DIRECTOR: Mgmt For For For GILBERT F. AMELIO 4 ELECTION OF DIRECTOR: Mgmt For For For REUBEN V. ANDERSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. BLANCHARD 6 ELECTION OF DIRECTOR: Mgmt For For For AUGUST A. BUSCH III 7 ELECTION OF DIRECTOR: JAIME Mgmt For Against Against CHICO PARDO 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For P. KELLY 9 ELECTION OF DIRECTOR: JON C. Mgmt For For For MADONNA 10 ELECTION OF DIRECTOR: LYNN Mgmt For For For M. MARTIN 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For B. MCCOY 12 ELECTION OF DIRECTOR: MARY Mgmt For For For S. METZ 13 ELECTION OF DIRECTOR: JOYCE Mgmt For For For M. ROCHE 14 ELECTION OF DIRECTOR: LAURA Mgmt For For For D ANDREA TYSON 15 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA P. UPTON 16 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS. 17 AMENDMENT TO INCREASE Mgmt For For For AUTHORIZED SHARES. 18 REPORT ON POLITICAL ShrHoldr Against Against For CONTRIBUTIONS. 19 SPECIAL STOCKHOLDER ShrHoldr Against Against For MEETINGS. 20 CUMULATIVE VOTING. ShrHoldr Against Against For 21 BYLAW REQUIRING ShrHoldr Against Against For INDEPENDENT CHAIRMAN. 22 ADVISORY VOTE ON ShrHoldr Against Against For COMPENSATION. 23 PENSION CREDIT POLICY. ShrHoldr Against Against For Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 Amendment to the 2005 Stock Plan Mgmt For Against Against to Allow a One-Time Stock Option Exchange 9 Ratification of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For For For FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: Mgmt For For For VIRGIS W. COLBERT 4 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 5 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 6 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 7 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 8 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 12 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 13 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH W. PRUEHER 14 ELECTION OF DIRECTOR: Mgmt For For For CHARLES O. ROSSOTTI 15 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 16 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 18 ELECTION OF DIRECTOR: Mgmt For For For JACKIE M. WARD 19 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2009 20 AN ADVISORY (NON-BINDING) Mgmt For For For VOTE APPROVING EXECUTIVE COMPENSATION 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF GOVERNMENT EMPLOYMENT 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL STOCKHOLDER MEETINGS 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 26 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For PREDATORY CREDIT CARD LENDING PRACTICES 27 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF PRINCIPLES FOR HEALTH CARE REFORM 28 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For LIMITS ON EXEC COMP Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 12/05/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 3 Increase of Authorized Common Mgmt For For For Stock 4 Right to Adjourn Meeting Mgmt For For For BB&T Corporation Ticker Security ID: Meeting Date Meeting Status BBT CUSIP9 054937107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Allison, IV Mgmt For For For 1.2 Elect Jennifer Banner Mgmt For For For 1.3 Elect Anna Cablik Mgmt For For For 1.4 Elect Nelle Chilton Mgmt For For For 1.5 Elect Ronald Deal Mgmt For For For 1.6 Elect Tom Efird Mgmt For For For 1.7 Elect Barry Fitzpatrick Mgmt For For For 1.8 Elect L. Vincent Hackley Mgmt For For For 1.9 Elect Jane Helm Mgmt For For For 1.10 Elect John Howe, III Mgmt For For For 1.11 Elect Kelly King Mgmt For For For 1.12 Elect James Maynard Mgmt For For For 1.13 Elect Albert McCauley Mgmt For For For 1.14 Elect J. Holmes Morrison Mgmt For For For 1.15 Elect Nido Qubein Mgmt For For For 1.16 Elect Thomas Thompson Mgmt For For For 1.17 Elect Stephen Williams Mgmt For For For 2 Amendment to the 2004 Stock Mgmt For For For Incentive Plan 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRKA CUSIP9 084670207 05/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Warren Buffett Mgmt For For For 1.2 Elect Charles Munger Mgmt For For For 1.3 Elect Howard Buffett Mgmt For For For 1.4 Elect Susan Decker Mgmt For For For 1.5 Elect William Gates III Mgmt For For For 1.6 Elect David Gottesman Mgmt For For For 1.7 Elect Charlotte Guyman Mgmt For For For 1.8 Elect Donald Keough Mgmt For For For 1.9 Elect Thomas Murphy Mgmt For For For 1.10 Elect Ronald Olson Mgmt For For For 1.11 Elect Walter Scott, Jr. Mgmt For For For 2 Shareholder Proposal Regarding ShrHoldr Against Against For Sustainability Report BioMarin Pharmaceutical Inc. Ticker Security ID: Meeting Date Meeting Status BMRN CUSIP9 09061G101 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jean-Jacques Bienaimé Mgmt For For For 1.2 Elect Michael Grey Mgmt For For For 1.3 Elect Elaine Heron Mgmt For For For 1.4 Elect Joseph Klein, III Mgmt For Withhold Against 1.5 Elect Pierre Lapalme Mgmt For For For 1.6 Elect V. Bryan Lawlis Mgmt For For For 1.7 Elect Alan Lewis Mgmt For For For 1.8 Elect Richard Meier Mgmt For For For 2 Ratification of Auditor Mgmt For For For Black & Decker Corp. Ticker Security ID: Meeting Date Meeting Status BDK CUSIP9 091797100 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Nolan Archibald Mgmt For Withhold Against 1.2 Elect Norman Augustine Mgmt For Withhold Against 1.3 Elect Barbara Bowles Mgmt For Withhold Against 1.4 Elect George Buckley Mgmt For Withhold Against 1.5 Elect M. Anthony Burns Mgmt For Withhold Against 1.6 Elect Kim Clark Mgmt For Withhold Against 1.7 Elect Manuel Fernandez Mgmt For Withhold Against 1.8 Elect Benjamin Griswold, IV Mgmt For Withhold Against 1.9 Elect Anthony Luiso Mgmt For Withhold Against 1.10 Elect Robert Ryan Mgmt For Withhold Against 1.11 Elect Mark Willes Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP9 101137107 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Ursula Burns Mgmt For For For 3 Elect Marye Anne Fox Mgmt For For For 4 Elect Ray Groves Mgmt For For For 5 Elect Kristina Johnson Mgmt For Against Against 6 Elect Ernest Mario Mgmt For For For 7 Elect N.J. Nicholas, Jr. Mgmt For For For 8 Elect Pete Nicholas Mgmt For For For 9 Elect John Pepper Mgmt For For For 10 Elect Uwe Reinhardt Mgmt For For For 11 Elect Warren Rudman Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Elect James Tobin Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Transaction of Other Business Mgmt For Against Against BP PLC Ticker Security ID: Meeting Date Meeting Status BP CUSIP9 055622104 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO RECEIVE THE DIRECTORS' Mgmt For For For ANNUAL REPORT AND ACCOUNTS 2 TO APPROVE THE DIRECTORS' Mgmt For Against Against REMUNERATION REPORT 3.1 Elect Antony Burgmans Mgmt For For For 3.2 Elect Cynthia Carroll Mgmt For For For 3.3 Elect Sir William Castell Mgmt For For For 3.4 Elect Iain Conn Mgmt For For For 3.5 Elect George David Mgmt For For For 3.6 Elect Erroll Davis, Jr. Mgmt For For For 3.7 Elect Robert Dudley Mgmt For For For 3.8 Elect Douglas Flint Mgmt For For For 3.9 Elect Byron Grote Mgmt For For For 3.10 Elect Anthony Hayward Mgmt For For For 3.11 Elect Andrew Inglis Mgmt For For For 3.12 Elect DeAnne Julius Mgmt For For For 3.13 Elect Sir Tom McKillop Mgmt For For For 3.14 Elect Sir Ian Prosser Mgmt For For For 3.15 Elect Peter Sutherland Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 Authority to Repurchase Shares Mgmt For For For 6 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 7 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 8 Amendments to Articles Regarding Mgmt For Against Against General Meeting Notice Period Burger King Holdings Inc. Ticker Security ID: Meeting Date Meeting Status BKC CUSIP9 121208201 11/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Chidsey Mgmt For Withhold Against 1.2 Elect Richard Boyce Mgmt For Withhold Against 1.3 Elect David Brandon Mgmt For Withhold Against 1.4 Elect Ronald Dykes Mgmt For Withhold Against 1.5 Elect Peter Formanek Mgmt For Withhold Against 1.6 Elect Manuel Garcia Mgmt For Withhold Against 1.7 Elect Sanjeev Mehra Mgmt For Withhold Against 1.8 Elect Stephen Pagliuca Mgmt For Withhold Against 1.9 Elect Brian Swette Mgmt For Withhold Against 1.10 Elect Kneeland Youngblood Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Burlington Northern Santa Fe Corporation Ticker Security ID: Meeting Date Meeting Status BNI CUSIP9 12189T104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.L. Mgmt For For For BOECKMANN 2 ELECTION OF DIRECTOR: D.G. Mgmt For For For COOK 3 ELECTION OF DIRECTOR: V.S. Mgmt For For For MARTINEZ 4 ELECTION OF DIRECTOR: M.F. Mgmt For For For RACICOT 5 ELECTION OF DIRECTOR: R.S. Mgmt For For For ROBERTS 6 ELECTION OF DIRECTOR: M.K. Mgmt For For For ROSE 7 ELECTION OF DIRECTOR: M.J. Mgmt For For For SHAPIRO 8 ELECTION OF DIRECTOR: J.C. Mgmt For For For WATTS, JR. 9 ELECTION OF DIRECTOR: R.H. Mgmt For For For WEST 10 ELECTION OF DIRECTOR: J.S. Mgmt For For For WHISLER 11 ELECTION OF DIRECTOR: E.E. Mgmt For For For WHITACRE, JR. 12 Ratification of Auditor Mgmt For For For 13 PROPOSAL REGARDING SAY ON ShrHoldr Against Against For EXECUTIVE PAY. 14 PROPOSAL REGARDING ShrHoldr Against Against For SPECIAL SHAREOWNER MEETINGS. 15 PROPOSAL REGARDING ShrHoldr Against Against For REPORT ON POLITICAL CONTRIBUTIONS. Carnival Corporation Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Micky Arison Mgmt For For For 1.2 Elect Richard Capen, Jr. Mgmt For For For 1.3 Elect Robert Dickinson Mgmt For For For 1.4 Elect Arnold Donald Mgmt For For For 1.5 Elect Pier Foschi Mgmt For For For 1.6 Elect Howard Frank Mgmt For For For 1.7 Elect Richard Glasier Mgmt For For For 1.8 Elect Modesto Maidique Mgmt For For For 1.9 Elect Sir John Parker Mgmt For For For 1.10 Elect Peter Ratcliffe Mgmt For For For 1.11 Elect Stuart Subotnick Mgmt For For For 1.12 Elect Laura Weil Mgmt For For For 1.13 Elect Randall Weisenburger Mgmt For For For 1.14 Elect Uzi Zucker Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 Authority to Set Auditor's Fees Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Directors' Remuneration Report Mgmt For Against Against 6 Authority to Increase Authorised Mgmt For Against Against Capital 7 TO ADOPT THE AMENDED AND Mgmt For Against Against RESTATED ARTICLES OF ASSOCIATION OF CARNIVAL PLC. 8 Further Amendments to Articles Mgmt For Abstain Against 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Daniel Dickenson Mgmt For Withhold Against 1.2 Elect David Goode Mgmt For Withhold Against 1.3 Elect James Owens Mgmt For Withhold Against 1.4 Elect Charles Powell Mgmt For Withhold Against 1.5 Elect Joshua Smith Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 4 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 5 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Foreign Military Sales 6 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 7 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 8 Shareholder Proposal Regarding ShrHoldr Against For Against Independent Chairman 9 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Lobbying Priorities CenturyTel, Inc. Ticker Security ID: Meeting Date Meeting Status CTL CUSIP9 156700106 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Fred Nichols Mgmt For For For 1.2 Elect Harvey Perry Mgmt For For For 1.3 Elect Jim Reppond Mgmt For For For 1.4 Elect Joseph Zimmel Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 5 Shareholder Proposal Regarding ShrHoldr Against Against For Network Management Practices Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Enrique Hernandez, Jr. Mgmt For For For 6 Elect Franklyn Jenifer Mgmt For For For 7 Elect Sam Nunn Mgmt For For For 8 Elect David O'Reilly Mgmt For For For 9 Elect Donald Rice Mgmt For For For 10 Elect Kevin Sharer Mgmt For For For 11 Elect Charles Shoemate Mgmt For For For 12 Elect Ronald Sugar Mgmt For For For 13 Elect Carl Ware Mgmt For For For 14 Elect John Watson Mgmt For For For 15 Ratification of Auditor Mgmt For For For 16 Approval of Performance Goals for Mgmt For For For the Chevron Incentive Plan 17 Amendment to the Long-Term Mgmt For For For Incentive Plan 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 21 Shareholder Proposal Regarding ShrHoldr Against Against For Country Selection Guidelines 22 Shareholder Proposal Regarding ShrHoldr Against Against For Human Rights Policy 23 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Laws CIGNA Corporation Ticker Security ID: Meeting Date Meeting Status CI CUSIP9 125509109 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: H. Mgmt For For For EDWARD HANWAY 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PARTRIDGE 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For E. ROGERS 4 ELECTION OF DIRECTOR: ERIC Mgmt For For For C. WISEMAN 5 Ratification of Auditor Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CAROL A. BARTZ 2 ELECTION OF DIRECTOR: M. Mgmt For For For MICHELE BURNS 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. CAPELLAS 4 ELECTION OF DIRECTOR: LARRY Mgmt For For For R. CARTER 5 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. CHAMBERS 6 ELECTION OF DIRECTOR: BRIAN Mgmt For For For L. HALLA 7 ELECTION OF DIRECTOR: DR. Mgmt For For For JOHN L. HENNESSY 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RODERICK C. MCGEARY 10 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL K. POWELL 11 ELECTION OF DIRECTOR: Mgmt For For For STEVEN M. WEST 12 ELECTION OF DIRECTOR: JERRY Mgmt For Against Against YANG 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Formation of a Board Committee on Human Rights 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Internet Fragmentation Colgate-Palmolive Company Ticker Security ID: Meeting Date Meeting Status CL CUSIP9 194162103 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Cahill Mgmt For For For 2 Elect Jill Conway Mgmt For For For 3 Elect Ian Cook Mgmt For For For 4 Elect Ellen Hancock Mgmt For For For 5 Elect David Johnson Mgmt For For For 6 Elect Richard Kogan Mgmt For For For 7 Elect Delano Lewis Mgmt For For For 8 Elect J. Pedro Reinhard Mgmt For For For 9 Elect Stephen Sadove Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2009 Executive Incentive Mgmt For For For Compensation Plan 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP9 20030N101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect S. Decker Anstrom Mgmt For For For 1.2 Elect Kenneth Bacon Mgmt For For For 1.3 Elect Sheldon Bonovitz Mgmt For For For 1.4 Elect Edward Breen Mgmt For For For 1.5 Elect Julian Brodsky Mgmt For For For 1.6 Elect Joseph Collins Mgmt For For For 1.7 Elect J. Michael Cook Mgmt For For For 1.8 Elect Gerald Hassell Mgmt For For For 1.9 Elect Jeffrey Honickman Mgmt For For For 1.10 Elect Brian Roberts Mgmt For For For 1.11 Elect Ralph Roberts Mgmt For For For 1.12 Elect Judith Rodin Mgmt For For For 1.13 Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2002 Restricted Mgmt For For For Stock Plan 5 Amendment to the 2003 Stock Mgmt For For For Option Plan 6 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Executives Earning in Excess of $500,000 7 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffin) Arrangements 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 9 Shareholder Proposal Regarding a ShrHoldr Against Against For Recapitalization Plan Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Armitage Mgmt For For For 2 Elect Richard Auchinleck Mgmt For For For 3 Elect James Copeland Jr. Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Ruth Harkin Mgmt For For For 6 Elect Harold McGraw III Mgmt For For For 7 Elect James Mulva Mgmt For For For 8 Elect Harald Norvik Mgmt For For For 9 Elect William Reilly Mgmt For For For 10 Elect Bobby Shackouls Mgmt For For For 11 Elect Victoria Tschinkel Mgmt For For For 12 Elect Kathryn Turner Mgmt For For For 13 Elect William Wade, Jr. Mgmt For For For 14 Ratification of Auditor Mgmt For Against Against 15 2009 Omnibus Stock and Mgmt For For For Performance Incentive Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 19 Shareholder Proposal Regarding ShrHoldr Against Against For Reporting and Reducing Greenhouse Gas Emissions 20 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Oil Sands Operations 21 Shareholder Proposal Regarding ShrHoldr Against Against For Director Qualifications Corning Incorporated Ticker Security ID: Meeting Date Meeting Status GLW CUSIP9 219350105 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Flaws Mgmt For For For 1.2 Elect James Houghton Mgmt For For For 1.3 Elect James O'Connor Mgmt For For For 1.4 Elect Deborah Rieman Mgmt For For For 1.5 Elect Peter Volanakis Mgmt For For For 1.6 Elect Mark Wrighton Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 SHAREHOLDER PROPOSAL ShrHoldr Against For Against REGARDING A DIRECTOR ELECTION MAJORITY VOTE STANDARD. 4 SHAREHOLDER PROPOSAL ShrHoldr Against For Against RELATING TO THE ELECTION OF EACH DIRECTOR ANNUALLY. Crown Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status CCK CUSIP9 228368106 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jenne Britell Mgmt For For For 1.2 Elect John Conway Mgmt For For For 1.3 Elect Arnold Donald Mgmt For For For 1.4 Elect William Little Mgmt For For For 1.5 Elect Hans Loliger Mgmt For For For 1.6 Elect Thomas Ralph Mgmt For For For 1.7 Elect Hugues du Rouret Mgmt For For For 1.8 Elect Alan Rutherford Mgmt For For For 1.9 Elect Jim Turner Mgmt For For For 1.10 Elect William Urkiel Mgmt For For For 2 Ratification of Auditor Mgmt For For For CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP9 126650100 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Special Shareholder Meetings 15 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Chairman of the Board 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures 17 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Deere & Company Ticker Security ID: Meeting Date Meeting Status DE CUSIP9 244199105 02/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: VANCE Mgmt For For For D. COFFMAN 3 ELECTION OF DIRECTOR: Mgmt For For For CLAYTON M. JONES 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. PATRICK 5 Ratification of Auditor Mgmt For For For 6 STOCKHOLDER PROPOSAL #1 - ShrHoldr For For For ANNUAL ELECTION OF DIRECTORS 7 STOCKHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION 8 STOCKHOLDER PROPOSAL #3 - ShrHoldr Against Against For SEPARATION OF CEO AND CHAIRMAN RESPONSIBILITIES Digital Realty Trust, Inc Ticker Security ID: Meeting Date Meeting Status DLR CUSIP9 253868103 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Richard Magnuson Mgmt For For For 1.2 Elect Michael Foust Mgmt For For For 1.3 Elect Laurence Chapman Mgmt For For For 1.4 Elect Kathleen Earley Mgmt For For For 1.5 Elect Ruann Ernst Mgmt For For For 1.6 Elect Dennis Singleton Mgmt For For For 2 Ratification of Auditor Mgmt For For For Dow Chemical Co. Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arnold Allemang Mgmt For For For 2 Elect Jacqueline Barton Mgmt For For For 3 Elect James Bell Mgmt For For For 4 Elect Jeff Fettig Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect John Hess Mgmt For For For 7 Elect Andrew Liveris Mgmt For For For 8 Elect Geoffery Merszei Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect James Ringler Mgmt For Against Against 11 Elect Ruth Shaw Mgmt For For For 12 Elect Paul Stern Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 17 Shareholder Proposal Regarding ShrHoldr Against Against For Say on Executive Pay 18 Shareholder Proposal Regarding ShrHoldr Against Against For Environmental Remediation in the Midland Area Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP9 281020107 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Vanessa Chang Mgmt For For For 1.2 Elect France Córdova Mgmt For For For 1.3 Elect Theodore Craver, Jr. Mgmt For For For 1.4 Elect Charles Curtis Mgmt For For For 1.5 Elect Bradford Freeman Mgmt For For For 1.6 Elect Luis Nogales Mgmt For For For 1.7 Elect Ronald Olson Mgmt For For For 1.8 Elect James Rosser Mgmt For For For 1.9 Elect Richard Schlosberg, III Mgmt For For For 1.10 Elect Thomas Sutton Mgmt For For For 1.11 Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Mgmt For For For Performance Incentive Plan 4 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SHAREHOLDER SAY ON EXECUTIVE PAY. Emerson Electric Co. Ticker Security ID: Meeting Date Meeting Status EMR CUSIP9 291011104 02/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect August Busch III Mgmt For Withhold Against 1.2 Elect Arthur Golden Mgmt For Withhold Against 1.3 Elect Harriet Green Mgmt For Withhold Against 1.4 Elect William Johnson Mgmt For Withhold Against 1.5 Elect John Menzer Mgmt For Withhold Against 1.6 Elect Vernon Loucks, Jr. Mgmt For Withhold Against 2 RATIFICATION OF KPMG LLP AS Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Exelon Corporation Ticker Security ID: Meeting Date Meeting Status EXC CUSIP9 30161N101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For A. CANNING, JR. 2 ELECTION OF DIRECTOR: M. Mgmt For For For WALTER D ALESSIO 3 ELECTION OF DIRECTOR: Mgmt For For For BRUCE DEMARS 4 ELECTION OF DIRECTOR: Mgmt For Against Against NELSON A. DIAZ 5 ELECTION OF DIRECTOR: Mgmt For For For ROSEMARIE B. GRECO 6 ELECTION OF DIRECTOR: PAUL Mgmt For For For L. JOSKOW 7 ELECTION OF DIRECTOR: JOHN Mgmt For For For M. PALMS 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROGERS, JR. 9 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. ROWE 10 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN D. STEINOUR 11 Renewal of the Annual Incentive Mgmt For For For Plan for Senior Executives 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For Global Warming Report Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Boskin Mgmt For For For 1.2 Elect Larry Faulkner Mgmt For For For 1.3 Elect Kenneth Frazier Mgmt For For For 1.4 Elect William George Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Rex Tillerson Mgmt For For For 1.10 Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 4 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation 6 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Compensation Report 9 Shareholder Proposal Regarding ShrHoldr Against Against For Corporate Sponsorships Report 10 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 11 Shareholder Proposal Regarding ShrHoldr Against Against For Greenhouse Gas Emissions Goals 12 Shareholder Proposal Regarding a ShrHoldr Against Against For Climate Change and Technology Report 13 Shareholder Proposal Regarding ShrHoldr Against Against For Renewable Energy Policy First Solar, Inc. Ticker Security ID: Meeting Date Meeting Status FSLR CUSIP9 336433107 06/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Ahearn Mgmt For For For 1.2 Elect Craig Kennedy Mgmt For For For 1.3 Elect James Nolan Mgmt For For For 1.4 Elect J. Thomas Presby Mgmt For For For 1.5 Elect Paul Stebbins Mgmt For For For 1.6 Elect Michael Sweeney Mgmt For For For 1.7 Elect José Villarreal Mgmt For For For 2 Ratification of Auditor Mgmt For For For Fluor Corporation Ticker Security ID: Meeting Date Meeting Status FLR CUSIP9 343412102 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Barker Mgmt For For For 2 Elect Alan Boeckmann Mgmt For For For 3 Elect Vilma Martinez Mgmt For For For 4 Elect Dean O'Hare Mgmt For For For 5 Ratification of Auditor Mgmt For For For FMC Corporation Ticker Security ID: Meeting Date Meeting Status FMCPRC CUSIP9 302491303 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Patricia Buffler Mgmt For For For 2 Elect G. Peter D'Aloia Mgmt For For For 3 Elect C. Scott Greer Mgmt For For For 4 Elect Paul Norris Mgmt For For For 5 Elect Dirk Kempthorne Mgmt For For For 6 Ratification of Auditor Mgmt For For For FormFactor, Inc. Ticker Security ID: Meeting Date Meeting Status FORM CUSIP9 346375108 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect James Prestridge Mgmt For For For 1.2 Elect Harvey Wagner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Gap Inc. Ticker Security ID: Meeting Date Meeting Status GPS CUSIP9 364760108 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Adrian Bellamy Mgmt For For For 1.2 Elect Domenico De Sole Mgmt For For For 1.3 Elect Donald Fisher Mgmt For For For 1.4 Elect Robert Fisher Mgmt For For For 1.5 Elect Bob Martin Mgmt For For For 1.6 Elect Jorge Montoya Mgmt For For For 1.7 Elect Glenn Murphy Mgmt For For For 1.8 Elect James Schneider Mgmt For For For 1.9 Elect Mayo Shattuck III Mgmt For For For 1.10 Elect Kneeland Youngblood Mgmt For For For 2 Ratification of Auditor Mgmt For For For General Dynamics Corporation Ticker Security ID: Meeting Date Meeting Status GD CUSIP9 369550108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Nicholas Chabraja Mgmt For For For 2 Elect James Crown Mgmt For For For 3 Elect William Fricks Mgmt For For For 4 Elect Jay Johnson Mgmt For For For 5 Elect George Joulwan Mgmt For For For 6 Elect Paul Kaminski Mgmt For For For 7 Elect John Keane Mgmt For For For 8 Elect Deborah Lucas Mgmt For For For 9 Elect Lester Lyles Mgmt For For For 10 Elect J. Christopher Reyes Mgmt For For For 11 Elect Robert Walmsley Mgmt For For For 12 2009 Equity Compensation Plan Mgmt For For For 13 2009 United Kingdom Share Save Mgmt For Abstain Against Plan 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Space Weapons 16 Shareholder Proposal Regarding ShrHoldr Against Against For Executive Death Benefit Payments General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM M. CASTELL 3 ELECTION OF DIRECTOR: ANN Mgmt For For For M. FUDGE 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN HOCKFIELD 5 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY R. IMMELT 6 ELECTION OF DIRECTOR: Mgmt For For For ANDREA JUNG 7 ELECTION OF DIRECTOR: ALAN Mgmt For Against Against G. (A.G.) LAFLEY 8 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For S. LARSEN 10 ELECTION OF DIRECTOR: Mgmt For For For ROCHELLE B. LAZARUS 11 ELECTION OF DIRECTOR: JAMES Mgmt For For For J. MULVA 12 ELECTION OF DIRECTOR: SAM Mgmt For For For NUNN 13 ELECTION OF DIRECTOR: Mgmt For For For ROGER S. PENSKE 14 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. SWIERINGA 15 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS A. WARNER III 16 RATIFICATION OF KPMG Mgmt For For For 17 CUMULATIVE VOTING ShrHoldr Against Against For 18 EXECUTIVE COMPENSATION ShrHoldr Against Against For ADVISORY VOTE 19 INDEPENDENT STUDY ShrHoldr Against Against For REGARDING BREAKING UP GE 20 DIVIDEND POLICY ShrHoldr Against Against For 21 SHAREHOLDER VOTE ON ShrHoldr Against Against For GOLDEN PARACHUTES General Mills, Inc. Ticker Security ID: Meeting Date Meeting Status GIS CUSIP9 370334104 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For Against Against BRADBURY H. ANDERSON 2 ELECTION OF DIRECTOR: PAUL Mgmt For For For DANOS 3 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM T. ESREY 4 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 5 ELECTION OF DIRECTOR: Mgmt For For For JUDITH RICHARDS HOPE 6 ELECTION OF DIRECTOR: HEIDI Mgmt For For For G. MILLER 7 ELECTION OF DIRECTOR: HILDA Mgmt For For For OCHOA-BRILLEMBOURG 8 ELECTION OF DIRECTOR: STEVE Mgmt For For For ODLAND 9 ELECTION OF DIRECTOR: Mgmt For For For KENDALL J. POWELL 10 ELECTION OF DIRECTOR: LOIS Mgmt For For For E. QUAM 11 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL D. ROSE 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. RYAN 13 ELECTION OF DIRECTOR: Mgmt For For For DOROTHY A. TERRELL 14 Ratification of Auditor Mgmt For For For Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP9 372917104 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Berthiaume Mgmt For For For 2 Elect Gail Boudreaux Mgmt For For For 3 Elect Robert Carpenter Mgmt For For For 4 Elect Charles Cooney Mgmt For For For 5 Elect Victor Dzau Mgmt For For For 6 Elect Connie Mack, III Mgmt For For For 7 Elect Richard Syron Mgmt For For For 8 Elect Henri Termeer Mgmt For For For 9 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 10 2009 Employee Stock Purchase Mgmt For For For Plan 11 Ratification of Auditor Mgmt For For For Gillette Company Ticker Security ID: Meeting Date Meeting Status PG CUSIP9 742718109 10/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kenneth Chenault Mgmt For For For 1.2 Elect Scott Cook Mgmt For For For 1.3 Elect Rajat Gupta Mgmt For For For 1.4 Elect Alan Lafley Mgmt For For For 1.5 Elect Charles Lee Mgmt For For For 1.6 Elect Lynn Martin Mgmt For For For 1.7 Elect W. James McNerney, Jr. Mgmt For For For 1.8 Elect Johnathan Rodgers Mgmt For For For 1.9 Elect Ralph Snyderman Mgmt For For For 1.10 Elect Margaret Whitman Mgmt For For For 1.11 Elect Patricia Woertz Mgmt For For For 1.12 Elect Ernesto Zedillo Mgmt For For For 2 RATIFY APPOINTMENT OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 AMEND COMPANY'S AMENDED Mgmt For For For ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING 4 SHAREHOLDER PROPOSAL #1 - ShrHoldr Against Against For ROTATE SITE OF ANNUAL MEETING 5 SHAREHOLDER PROPOSAL #2 - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Eric Schmidt Mgmt For For For 1.2 Elect Sergey Brin Mgmt For For For 1.3 Elect Larry Page Mgmt For For For 1.4 Elect L. John Doerr Mgmt For For For 1.5 Elect John Hennessy Mgmt For For For 1.6 Elect Arthur Levinson Mgmt For For For 1.7 Elect Ann Mather Mgmt For For For 1.8 Elect Paul Otellini Mgmt For For For 1.9 Elect K. Shriram Mgmt For For For 1.10 Elect Shirley Tilghman Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Stock Plan Mgmt For Against Against 4 Shareholder proposal regarding ShrHoldr For For For political contribution disclosure 5 Shareholder proposal regarding ShrHoldr Against Against For internet censorship 6 Shareholder proposal regarding ShrHoldr Against Against For health care reform Halliburton Company Ticker Security ID: Meeting Date Meeting Status HAL CUSIP9 406216101 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Bennett Mgmt For For For 2 Elect James Boyd Mgmt For For For 3 Elect Milton Carroll Mgmt For For For 4 Elect S. Malcolm Gillis Mgmt For For For 5 Elect James Hackett Mgmt For For For 6 Elect David Lesar Mgmt For For For 7 Elect Robert Malone Mgmt For For For 8 Elect J. Landis Martin Mgmt For For For 9 Elect Jay Precourt Mgmt For For For 10 Elect Debra Reed Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1993 Stock and Mgmt For For For Incentive Plan 13 Amendment to the 2002 Employee Mgmt For For For Stock Purchase Plan 14 Shareholder Proposal Regarding ShrHoldr Against Against For Review of Human Rights Policies 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHoldr Against Against For Low-Carbon Energy Research and Development 17 Shareholder Proposal Regarding ShrHoldr Against For Against Compensation Consultants 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Iraq Operations Hess Corporation Ticker Security ID: Meeting Date Meeting Status HES CUSIP9 42809H107 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Hess Mgmt For For For 1.2 Elect Samuel Bodman Mgmt For For For 1.3 Elect Risa Lavizzo-Mourey Mgmt For For For 1.4 Elect Craig Matthews Mgmt For For For 1.5 Elect Ernst von Metzsch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hewlett-Packard Company Ticker Security ID: Meeting Date Meeting Status HPQ CUSIP9 428236103 03/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: L. T. Mgmt For For For BABBIO, JR. 2 ELECTION OF DIRECTOR: S. M. Mgmt For For For BALDAUF 3 ELECTION OF DIRECTOR: R. L. Mgmt For For For GUPTA 4 ELECTION OF DIRECTOR: J. H. Mgmt For For For HAMMERGREN 5 ELECTION OF DIRECTOR: M. V. Mgmt For For For HURD 6 ELECTION OF DIRECTOR: J. Z. Mgmt For For For HYATT 7 ELECTION OF DIRECTOR: J. R. Mgmt For For For JOYCE 8 ELECTION OF DIRECTOR: R. L. Mgmt For For For RYAN 9 ELECTION OF DIRECTOR: L. S. Mgmt For For For SALHANY 10 ELECTION OF DIRECTOR: G. K. Mgmt For For For THOMPSON 11 Ratification of Auditor Mgmt For For For Hologic, Inc. Ticker Security ID: Meeting Date Meeting Status HOLX CUSIP9 436440101 03/04/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect John Cumming Mgmt For Withhold Against 1.2 Elect Robert Cascella Mgmt For Withhold Against 1.3 Elect David LaVance, Jr. Mgmt For Withhold Against 1.4 Elect Nancy Leaming Mgmt For Withhold Against 1.5 Elect Lawrence Levy Mgmt For Withhold Against 1.6 Elect Glenn Muir Mgmt For Withhold Against 1.7 Elect Elaine Ullian Mgmt For Withhold Against 1.8 Elect Sally Crawford Mgmt For Withhold Against 1.9 Elect Wayne Wilson Mgmt For Withhold Against 2 Adoption of Option Exchange Mgmt For Against Against Program 3 Right to Adjourn Meeting Mgmt For Against Against Hospira, Inc. Ticker Security ID: Meeting Date Meeting Status HSP CUSIP9 441060100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Begley Mgmt For For For 1.2 Elect Barbara Bowles Mgmt For For For 1.3 Elect Roger Hale Mgmt For For For 1.4 Elect John Staley Mgmt For For For 1.5 Elect Heino von Prondzynski Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2004 Long-Term Mgmt For For For Stock Incentive Plan Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For For For 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect John Thornton Mgmt For For For 10 Elect Frank Yeary Mgmt For For For 11 Elect David Yoffie Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 14 Stock Option Exchange Program Mgmt For Against Against 15 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 16 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Human Right to Water International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.J.P. Mgmt For For For BELDA 2 ELECTION OF DIRECTOR: C. Mgmt For For For BLACK 3 ELECTION OF DIRECTOR: W.R. Mgmt For For For BRODY 4 ELECTION OF DIRECTOR: K.I. Mgmt For For For CHENAULT 5 ELECTION OF DIRECTOR: M.L. Mgmt For For For ESKEW 6 ELECTION OF DIRECTOR: S.A. Mgmt For Against Against JACKSON 7 ELECTION OF DIRECTOR: T. Mgmt For For For NISHIMURO 8 ELECTION OF DIRECTOR: J.W. Mgmt For For For OWENS 9 ELECTION OF DIRECTOR: S.J. Mgmt For For For PALMISANO 10 ELECTION OF DIRECTOR: J.E. Mgmt For For For SPERO 11 ELECTION OF DIRECTOR: S. Mgmt For For For TAUREL 12 ELECTION OF DIRECTOR: L.H. Mgmt For For For ZAMBRANO 13 Ratification of Auditor Mgmt For For For 14 Approval of Long-Term Incentive Mgmt For For For Performance Terms 15 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For CUMULATIVE VOTING 16 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For EXECUTIVE COMPENSATION AND PENSION INCOME 17 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION INVESCO plc (fka Amvescap plc) Ticker Security ID: Meeting Date Meeting Status IVZ CUSIP9 G491BT108 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Martin Flanagan Mgmt For For For 2 Elect Ben Johnson, III Mgmt For For For 3 Elect J. Thomas Presby Mgmt For For For 4 Ratification of Auditor Mgmt For For For John Wiley & Sons, Inc. Ticker Security ID: Meeting Date Meeting Status JWB CUSIP9 968223206 09/18/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Kim Jones Mgmt For Withhold Against 1.2 Elect Raymond McDaniel, Jr. Mgmt For Withhold Against 1.3 Elect William Plummer Mgmt For Withhold Against 2 PROPOSAL TO RATIFY THE Mgmt For For For APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTANTS. Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: MARY Mgmt For For For SUE COLEMAN 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. CULLEN 3 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL M.E. JOHNS 4 ELECTION OF DIRECTOR: Mgmt For For For ARNOLD G. LANGBO 5 ELECTION OF DIRECTOR: Mgmt For For For SUSAN L. LINDQUIST 6 ELECTION OF DIRECTOR: LEO F. Mgmt For For For MULLIN 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM D. PEREZ 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES PRINCE 9 ELECTION OF DIRECTOR: DAVID Mgmt For For For SATCHER 10 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 11 Ratification of Auditor Mgmt For For For 12 ADVISORY VOTE ON EXECUTIVE ShrHoldr Against Against For COMPENSATION POLICIES AND DISCLOSURE JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 ADVISORY VOTE ON EXECUTIVE Mgmt For For For COMPENSATION 14 Shareholder Proposal Regarding ShrHoldr Against Against For Disclosure of Prior Government Service 15 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 17 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Credit Card Practices 18 Shareholder Proposal Regarding ShrHoldr Against Against For Key Executive Performance Plan ("KEPP") 19 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement 20 Shareholder Proposal Regarding ShrHoldr Against Against For Carbon Principles Report Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP9 494368103 04/30/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against R. ALM 2 ELECTION OF DIRECTOR: Mgmt For Against Against DENNIS R. BERESFORD 3 ELECTION OF DIRECTOR: JOHN Mgmt For Against Against F. BERGSTROM 4 ELECTION OF DIRECTOR: Mgmt For Against Against ABELARDO E. BRU 5 ELECTION OF DIRECTOR: Mgmt For Against Against ROBERT W. DECHERD 6 ELECTION OF DIRECTOR: Mgmt For Against Against THOMAS J. FALK 7 ELECTION OF DIRECTOR: MAE Mgmt For Against Against C. JEMISON, M.D. 8 ELECTION OF DIRECTOR: IAN C. Mgmt For Against Against READ 9 ELECTION OF DIRECTOR: G. Mgmt For Against Against CRAIG SULLIVAN 10 RATIFICATION OF AUDITORS Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 REAPPROVAL OF Mgmt For Abstain Against PERFORMANCE GOALS UNDER THE 2001 EQUITY PARTICIPATION PLAN 13 STOCKHOLDER PROPOSAL ShrHoldr Against Abstain Against REGARDING CUMULATIVE VOTING Kraft Foods Inc Ticker Security ID: Meeting Date Meeting Status KFT CUSIP9 50075N104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajay Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect John Pope Mgmt For For For 7 Elect Fedric Reynolds Mgmt For For For 8 Elect Irene Rosenfeld Mgmt For For For 9 Elect Deborah Wright Mgmt For For For 10 Elect Frank Zarb Mgmt For For For 11 Amendment to the 2005 Mgmt For For For Performance Incentive Plan 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHoldr Against Against For the Right to Call Special Meetings Kroger Co. Ticker Security ID: Meeting Date Meeting Status KR CUSIP9 501044101 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Reuben Anderson Mgmt For For For 2 Elect Robert Beyer Mgmt For For For 3 Elect David Dillon Mgmt For For For 4 Elect Susan Kropf Mgmt For For For 5 Elect John LaMacchia Mgmt For For For 6 Elect David Lewis Mgmt For For For 7 Elect Don McGeorge Mgmt For For For 8 Elect W. Rodney McMullen Mgmt For For For 9 Elect Jorge Montoya Mgmt For For For 10 Elect Clyde Moore Mgmt For For For 11 Elect Susan Phillips Mgmt For For For 12 Elect Steven Rogel Mgmt For For For 13 Elect James Runde Mgmt For For For 14 Elect Ronald Sargent Mgmt For For For 15 Elect Bobby Shackouls Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Cage Free Eggs 18 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP9 502424104 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Millard Mgmt For For For 1.2 Elect Arthur Simon Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Liberty Media Corporation (Interactive) Ticker Security ID: Meeting Date Meeting Status LINTA CUSIP9 53071M500 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Donne Fisher Mgmt For For For 1.2 Elect Gregory Maffei Mgmt For For For 1.3 Elect M. LaVoy Robison Mgmt For For For 2 Technical Amendments to the Mgmt For For For Certificate of Incorporation 3 Reverse Stock Split Mgmt For For For 4 Ratification of Auditor Mgmt For For For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: E.C. Mgmt For For For PETE ALDRIDGE JR. 2 ELECTION OF DIRECTOR: Mgmt For For For NOLAN D. ARCHIBALD 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For B. BURRITT 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For O. ELLIS JR. 5 ELECTION OF DIRECTOR: Mgmt For For For GWENDOLYN S. KING 6 ELECTION OF DIRECTOR: JAMES Mgmt For Against Against M. LOY 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS H. MCCORKINDALE 8 ELECTION OF DIRECTOR: Mgmt For Against Against JOSEPH W. RALSTON 9 ELECTION OF DIRECTOR: Mgmt For For For FRANK SAVAGE 10 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. SCHNEIDER 11 ELECTION OF DIRECTOR: ANNE Mgmt For For For STEVENS 12 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 13 ELECTION OF DIRECTOR: JAMES Mgmt For For For R. UKROPINA 14 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS 15 Elimination of Supermajority Mgmt For For For Requirement 16 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For REPORT ON SPACE-BASED WEAPONS PROGRAM 17 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For POLICY ON PAYMENTS TO EXECUTIVES AFTER DEATH 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP9 544147101 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Almon Mgmt For For For 1.2 Elect Kit Dietz Mgmt For For For 1.3 Elect Nigel Travis Mgmt For For For 2 2008 Incentive Compensation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Macy's Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP9 55616P104 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Stephen Bollenbach Mgmt For For For 1.2 Elect Deirdre Connelly Mgmt For For For 1.3 Elect Meyer Feldberg Mgmt For For For 1.4 Elect Sara Levinson Mgmt For For For 1.5 Elect Terry Lundgren Mgmt For For For 1.6 Elect Joseph Neubauer Mgmt For For For 1.7 Elect Joseph Pichler Mgmt For For For 1.8 Elect Joyce Roché Mgmt For For For 1.9 Elect Karl von der Heyden Mgmt For For For 1.10 Elect Craig Weatherup Mgmt For For For 1.11 Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2009 Omnibus Incentive Mgmt For For For Compensation Plan 4 Shareholder Proposal Regarding ShrHoldr Against For Against Simple Majority Vote 5 Shareholder Proposal Regarding ShrHoldr Against Against For Retention of Shares After Retirement Magna International Inc. Ticker Security ID: Meeting Date Meeting Status MGA CUSIP9 559222401 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Frank Stronach Mgmt For Withhold Against 1.2 Elect Michael Harris Mgmt For Withhold Against 1.3 Elect Lady Judge Mgmt For Withhold Against 1.4 Elect Louis Lataif Mgmt For Withhold Against 1.5 Elect Donald Resnick Mgmt For Withhold Against 1.6 Elect Belinda Stronach Mgmt For Withhold Against 1.7 Elect Franz Vranitzky Mgmt For Withhold Against 1.8 Elect Donald Walker Mgmt For Withhold Against 1.9 Elect Siegfried Wolf Mgmt For Withhold Against 1.10 Elect Lawrence Worrall Mgmt For Withhold Against 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees Manpower Inc. Ticker Security ID: Meeting Date Meeting Status MAN CUSIP9 56418H100 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Joerres Mgmt For For For 1.2 Elect John Walter Mgmt For For For 1.3 Elect Marc Bolland Mgmt For For For 1.4 Elect Ulice Payne, Jr. Mgmt For For For 2 Ratification of the appointment of Mgmt For For For Roberto Mendoza to the Board of Directors 3 RATIFICATION OF DELOITTE & Mgmt For For For TOUCHE LLP AS INDEPENDENT AUDITORS FOR 2009. 4 APPROVAL OF AMENDMENT TO Mgmt For For For THE 2 PLAN OF MANPOWER INC. 5 Shareholder Proposal Regarding ShrHoldr Against Against For Implementation of the MacBride Principles in Northern Ireland Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/29/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE P. CAZALOT, JR. 4 ELECTION OF DIRECTOR: DAVID Mgmt For For For A. DABERKO 5 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM L. DAVIS 6 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 7 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 9 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E.J. PHELPS 10 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 11 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 13 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meetings 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) McDonald's Corporation Ticker Security ID: Meeting Date Meeting Status MCD CUSIP9 580135101 05/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Eckert Mgmt For For For 2 Elect Enrique Hernandez, Jr. Mgmt For For For 3 Elect Jeanne Jackson Mgmt For For For 4 Elect Andrew McKenna Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Amendment to the 2001 Omnibus Mgmt For For For Stock Ownership Plan 7 2009 Cash Incentive Plan Mgmt For For For 8 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 9 Shareholder Proposal Regarding ShrHoldr Against Against For Cage-free Eggs MeadWestvaco Corporation Ticker Security ID: Meeting Date Meeting Status MWV CUSIP9 583334107 04/27/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL E. CAMPBELL 2 ELECTION OF DIRECTOR: DR. Mgmt For For For THOMAS W. COLE, JR. 3 ELECTION OF DIRECTOR: JAMES Mgmt For For For G. KAISER 4 ELECTION OF DIRECTOR: Mgmt For For For RICHARD B. KELSON 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 6 ELECTION OF DIRECTOR: Mgmt For For For SUSAN J. KROPF 7 ELECTION OF DIRECTOR: Mgmt For For For DOUGLAS S. LUKE 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For A LUKE, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT C. MCCORMACK 10 ELECTION OF DIRECTOR: Mgmt For For For TIMOTHY H. POWERS 11 ELECTION OF DIRECTOR: Mgmt For For For EDWARD M. STRAW 12 ELECTION OF DIRECTOR: JANE Mgmt For For For L. WARNER 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2005 Mgmt For For For Performance Incentive Plan 15 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Victor Dzau Mgmt For For For 1.2 Elect William Hawkins Mgmt For For For 1.3 Elect Shirley Ann Jackson Mgmt For For For 1.4 Elect Denise O'Leary Mgmt For For For 1.5 Elect Jean-Pierre Rosso Mgmt For For For 1.6 Elect Jack Schuler Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE MEDTRONIC, Mgmt For For For INC. 2 INCENTIVE PLAN. Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For LESLIE A. BRUN 2 ELECTION OF DIRECTOR: Mgmt For For For THOMAS R. CECH, PH.D. 3 ELECTION OF DIRECTOR: Mgmt For For For RICHARD T. CLARK 4 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. GLOCER 5 ELECTION OF DIRECTOR: Mgmt For For For STEVEN F. GOLDSTONE 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM B. HARRISON, JR. 7 ELECTION OF DIRECTOR: Mgmt For For For HARRY R. JACOBSON, M.D. 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM N. KELLEY, M.D. 9 ELECTION OF DIRECTOR: Mgmt For Against Against ROCHELLE B. LAZARUS 10 ELECTION OF DIRECTOR: Mgmt For For For CARLOS E. REPRESAS 11 ELECTION OF DIRECTOR: Mgmt For For For THOMAS E. SHENK, PH.D. 12 ELECTION OF DIRECTOR: ANNE Mgmt For For For M. TATLOCK 13 ELECTION OF DIRECTOR: Mgmt For For For SAMUEL O. THIER, M.D. 14 ELECTION OF DIRECTOR: Mgmt For For For WENDELL P. WEEKS 15 ELECTION OF DIRECTOR: PETER Mgmt For For For C. WENDELL 16 Ratification of Auditor Mgmt For For For 17 Authorization of Board to Set Board Mgmt For For For Size 18 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING SPECIAL SHAREHOLDER MEETINGS 19 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN INDEPENDENT LEAD DIRECTOR 20 STOCKHOLDER PROPOSAL ShrHoldr Against Against For CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP9 59156R108 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect C. Robert Henrikson Mgmt For For For 1.2 Elect John Keane Mgmt For For For 1.3 Elect Catherine Kinney Mgmt For For For 1.4 Elect Hugh Price Mgmt For For For 1.5 Elect Kenton Sicchitano Mgmt For For For 2 REAPPROVAL OF THE METLIFE, Mgmt For For For INC. 2 INCENTIVE COMPENSATION PLAN 3 Ratification of Auditor Mgmt For For For Microsoft Corp. Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For STEVEN A. BALLMER 2 ELECTION OF DIRECTOR: JAMES Mgmt For For For I. CASH JR. 3 ELECTION OF DIRECTOR: DINA Mgmt For For For DUBLON 4 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GATES III 5 ELECTION OF DIRECTOR: Mgmt For For For RAYMOND V. GILMARTIN 6 ELECTION OF DIRECTOR: REED Mgmt For For For HASTINGS 7 ELECTION OF DIRECTOR: DAVID Mgmt For For For F. MARQUARDT 8 ELECTION OF DIRECTOR: Mgmt For For For CHARLES H. NOSKI 9 ELECTION OF DIRECTOR: Mgmt For For For HELMUT PANKE 10 Executive Officer Incentive Plan Mgmt For For For 11 Amendment to the 1999 Stock Mgmt For For For Option Plan for Non-Employee Directors 12 Ratification of Auditor Mgmt For For For 13 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ADOPTION OF POLICIES ON INTERNET CENSORSHIP. 14 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For ESTABLISHMENT OF BOARD COMMITTEE ON HUMAN RIGHTS. 15 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For DISCLOSURE OF CHARITABLE CONTRIBUTIONS. Monsanto Company Ticker Security ID: Meeting Date Meeting Status MON CUSIP9 61166W101 01/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For JANICE L. FIELDS 2 ELECTION OF DIRECTOR: HUGH Mgmt For For For GRANT 3 ELECTION OF DIRECTOR: C. Mgmt For For For STEVEN MCMILLAN 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT J. STEVENS 5 Ratification of Auditor Mgmt For For For National Oilwell Varco, Inc. Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Merrill Miller, Jr. Mgmt For For For 2 Elect Greg Armstrong Mgmt For For For 3 Elect David Harrison Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan NetApp, Inc. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP9 64110D104 04/21/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Stock Option Exchange Mgmt For Against Against Program Nokia Corp Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ADOPTION OF THE ANNUAL Mgmt For For For ACCOUNTS. 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Board and Mgmt For For For Management Acts 4 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS. 5 RESOLUTION ON THE NUMBER Mgmt For For For OF MEMBERS OF THE BOARD OF DIRECTORS. 6.1 Elect Georg Ehrnrooth Mgmt For For For 6.2 Elect Lalita Gupte Mgmt For For For 6.3 Elect Bengt Holmström Mgmt For For For 6.4 Elect Henning Kagermann Mgmt For For For 6.5 Elect Olli-Pekka Kallasvuo Mgmt For For For 6.6 Elect Per Karlsson Mgmt For For For 6.7 Elect Jorma Ollila Mgmt For For For 6.8 Elect Marjorie Scardino Mgmt For For For 6.9 Elect Risto Siilasmaa Mgmt For For For 6.10 Elect Keijo Suila Mgmt For For For 6.11 Elect Isabel Marey-Semper Mgmt For For For 7 RESOLUTION ON THE Mgmt For For For REMUNERATION OF THE AUDITOR. 8 ELECTION OF AUDITOR. Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Transaction of Other Business Mgmt Abstain Against Against Nucor Corporation Ticker Security ID: Meeting Date Meeting Status NUE CUSIP9 670346105 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Clayton Daley, Jr. Mgmt For For For 1.2 Elect Harvey Gantt Mgmt For For For 1.3 Elect Bernard Kasriel Mgmt For For For 1.4 Elect Christopher Kearney Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against For Against Majority Vote for Election of Directors 4 Shareholder Proposal Regarding ShrHoldr Against For Against Declassification of the Board 5 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Human Rights 6 Shareholder Proposal Regarding ShrHoldr Against Against For Adoption of Principles for Health Care Reform NVIDIA Corporation Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP9 67066G104 05/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Tench Coxe Mgmt For For For 1.2 Elect Mark Perry Mgmt For For For 1.3 Elect Mark Stevens Mgmt For For For 2 Ratification of Auditor Mgmt For For For Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP9 674599105 05/01/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For For For 2 Elect Ronald Burkle Mgmt For For For 3 Elect John Chalsty Mgmt For For For 4 Elect Edward Djerejian Mgmt For For For 5 Elect John Feick Mgmt For For For 6 Elect Ray Irani Mgmt For For For 7 Elect Irvin Maloney Mgmt For For For 8 Elect Avedick Poladian Mgmt For For For 9 Elect Rodolfo Segovia Mgmt For For For 10 Elect Aziz Syriani Mgmt For For For 11 Elect Rosemary Tomich Mgmt For For For 12 Elect Walter Weisman Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Permit Shareholders Mgmt For For For to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Host Country Regulations Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP9 681904108 05/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Sandra Laney Mgmt For For For 5 Elect Andrea Lindell Mgmt For For For 6 Elect James Shelton Mgmt For For For 7 Elect John Timoney Mgmt For For For 8 Elect Amy Wallman Mgmt For For For 9 Amendment to the Annual Incentive Mgmt For For For Plan for Senior Executive Officers 10 Amendment to the 2004 Stock and Mgmt For For For Incentive Plan 11 Ratification of Auditor Mgmt For For For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jeffrey Henley Mgmt For For For 1.2 Elect Lawrence Ellison Mgmt For For For 1.3 Elect Donald Lucas Mgmt For Withhold Against 1.4 Elect Michael Boskin Mgmt For For For 1.5 Elect Jack Kemp Mgmt For For For 1.6 Elect Jeffrey Berg Mgmt For For For 1.7 Elect Safra Catz Mgmt For For For 1.8 Elect Hector Garcia-Molina Mgmt For For For 1.9 Elect H. Raymond Bingham Mgmt For For For 1.10 Elect Charles Phillips, Jr. Mgmt For For For 1.11 Elect Naomi Seligman Mgmt For For For 1.12 Elect George Conrades Mgmt For For For 1.13 Elect Bruce Chizen Mgmt For For For 2 2009 Executive Bonus Plan Mgmt For Against Against 3 Ratification of Auditor Mgmt For For For 4 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For ADVISORY VOTE ON EXECUTIVE COMPENSATION. Pepco Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status POM CUSIP9 713291102 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jack Dunn, IV Mgmt For Withhold Against 1.2 Elect Terence Golden Mgmt For Withhold Against 1.3 Elect Patrick Harker Mgmt For Withhold Against 1.4 Elect Frank Heintz Mgmt For Withhold Against 1.5 Elect Barbara Krumsiek Mgmt For Withhold Against 1.6 Elect George MacCormack Mgmt For Withhold Against 1.7 Elect Lawrence Nussdorf Mgmt For Withhold Against 1.8 Elect Joseph Rigby Mgmt For Withhold Against 1.9 Elect Frank Ross Mgmt For Withhold Against 1.10 Elect Pauline Schneider Mgmt For Withhold Against 1.11 Elect Lester Silverman Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For PepsiCo, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/06/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Shona Brown Mgmt For For For 2 Elect Ian Cook Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Victor Dzau Mgmt For For For 5 Elect Ray Hunt Mgmt For For For 6 Elect Alberto Ibarguen Mgmt For For For 7 Elect Arthur Martinez Mgmt For Against Against 8 Elect Indra Nooyi Mgmt For For For 9 Elect Sharon Rockefeller Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect Lloyd Trotter Mgmt For For For 12 Elect Daniel Vasella Mgmt For For For 13 Elect Michael White Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Executive Incentive Compensation Mgmt For For For Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 17 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Charitable Spending 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 9 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 10 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 11 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 12 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 13 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 Amendment to the 2004 Stock Plan Mgmt For For For 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 18 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. 19 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING. 20 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING SPECIAL SHAREHOLDER MEETINGS. Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP9 718172109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Graham MacKay Mgmt For For For 6 Elect Sergio Marchionne Mgmt For For For 7 Elect Lucio Noto Mgmt For For For 8 Elect Carlos Slim Helú Mgmt For For For 9 Elect Stephen Wolf Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Approval of Material Terms of the Mgmt For For For 2008 Performance Incentive Plan Pitney Bowes Inc. Ticker Security ID: Meeting Date Meeting Status PBI CUSIP9 724479100 05/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Anne Busquet Mgmt For For For 2 Elect Anne Fuchs Mgmt For For For 3 Elect James Keyes Mgmt For For For 4 Elect David Shedlarz Mgmt For For For 5 Elect David Snow Mgmt For For For 6 Ratification of Auditor Mgmt For For For Potash Corp of Saskatchewan Ticker Security ID: Meeting Date Meeting Status POT CUSIP9 73755L107 05/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Christopher Burley Mgmt For For For 1.2 Elect William Doyle Mgmt For For For 1.3 Elect John Estey Mgmt For For For 1.4 Elect Charles Hoffman Mgmt For For For 1.5 Elect Dallas Howe Mgmt For For For 1.6 Elect Alice Laberge Mgmt For For For 1.7 Elect Keith Martell Mgmt For For For 1.8 Elect Jeffrey McCaig Mgmt For For For 1.9 Elect Mary Mogford Mgmt For For For 1.10 Elect Paul Schoenhals Mgmt For For For 1.11 Elect E. Robert Stromberg Mgmt For For For 1.12 Elect Elena Viyella de Paliza Mgmt For For For 2 Appointment of Auditor Mgmt For For For 3 2009 Performance Option Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) PPG Industries, Inc. Ticker Security ID: Meeting Date Meeting Status PPG CUSIP9 693506107 04/16/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Charles Bunch Mgmt For For For 1.2 Elect Robert Ripp Mgmt For For For 1.3 Elect Thomas Usher Mgmt For For For 1.4 Elect David Whitwam Mgmt For For For 2 Ratification of Auditor Mgmt For For For QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Barbara Alexander Mgmt For For For 1.2 Elect Stephen Bennett Mgmt For For For 1.3 Elect Donald Cruickshank Mgmt For For For 1.4 Elect Raymond Dittamore Mgmt For For For 1.5 Elect Thomas Horton Mgmt For For For 1.6 Elect Irwin Jacobs Mgmt For For For 1.7 Elect Paul Jacobs Mgmt For For For 1.8 Elect Robert Kahn Mgmt For For For 1.9 Elect Sherry Lansing Mgmt For For For 1.10 Elect Duane Nelles Mgmt For For For 1.11 Elect Marc Stern Mgmt For For For 1.12 Elect Brent Scowcroft Mgmt For For For 2 Ratification of Auditor Mgmt For For For Quest Diagnostics Ticker Security ID: Meeting Date Meeting Status DGX CUSIP9 74834L100 05/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jenne Britell Mgmt For For For 2 Elect Gail Wilensky Mgmt For For For 3 Elect John Ziegler Mgmt For For For 4 Amendment to the Employee Long- Mgmt For For For Term Incentive Plan 5 Amendment to the Long-Term Mgmt For For For Incentive Plan for Non-Employee Directors 6 Ratification of Auditor Mgmt For For For Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP9 749121109 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Linda Alvarado Mgmt For For For 3 Elect Charles Biggs Mgmt For For For 4 Elect K. Dane Brooksher Mgmt For For For 5 Elect Peter Hellman Mgmt For For For 6 Elect R. David Hoover Mgmt For For For 7 Elect Patrick Martin Mgmt For For For 8 Elect Caroline Matthews Mgmt For For For 9 Elect Wayne Murdy Mgmt For For For 10 Elect Jan Murley Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of Policy Relating to Mgmt For For For Severance Arrangements with Executives 15 Shareholder Proposal Regarding ShrHoldr Against Against For Shareholder Approval of Certain Extraordinary Retirement Benefits for Executives 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 18 Shareholder Proposal Regarding ShrHoldr Against Against For Reincorporation Safeway Inc. Ticker Security ID: Meeting Date Meeting Status SWY CUSIP9 786514208 05/13/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Burd Mgmt For For For 2 Elect Janet Grove Mgmt For For For 3 Elect Mohan Gyani Mgmt For For For 4 Elect Paul Hazen Mgmt For For For 5 Elect Frank Herringer Mgmt For Against Against 6 Elect Robert MacDonnell Mgmt For For For 7 Elect Kenneth Oder Mgmt For For For 8 Elect Rebecca Stirn Mgmt For For For 9 Elect William Tauscher Mgmt For For For 10 Elect Raymond Viault Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 13 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHoldr Against Against For Limitation on Future Death Benefits (Golden Coffins) SAIC Inc. Ticker Security ID: Meeting Date Meeting Status SAI CUSIP9 78390X101 06/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect France Córdova Mgmt For For For 1.2 Elect Kenneth Dahlberg Mgmt For For For 1.3 Elect Jere Drummond Mgmt For For For 1.4 Elect John Hamre Mgmt For For For 1.5 Elect Miriam John Mgmt For For For 1.6 Elect Anita Jones Mgmt For For For 1.7 Elect John Jumper Mgmt For For For 1.8 Elect Harry Kraemer, Jr. Mgmt For For For 1.9 Elect Edward Sanderson, Jr. Mgmt For For For 1.10 Elect Louis Simpson Mgmt For For For 1.11 Elect A. Thomas Young Mgmt For For For 2 Elimination of Dual Class Stock Mgmt For For For 3 Ratification of Auditor Mgmt For For For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Bennett Mgmt For For For 2 Elect Gordon Bethune Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect James Hance, Jr. Mgmt For For For 5 Elect Daniel Hesse Mgmt For For For 6 Elect Janet Hill Mgmt For For For 7 Elect Frank Ianna Mgmt For For For 8 Elect Sven-Christer Nilsson Mgmt For For For 9 Elect William Nuti Mgmt For For For 10 Elect Rodney O'Neal Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Amendment to the 1988 Employees Mgmt For For For Stock Purchase Plan 13 Shareholder Proposal Regarding ShrHoldr Against Against For Special Meetings 14 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report Tandberg ASA Ticker Security ID: Meeting Date Meeting Status CINS R88391108 04/23/2009 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Opening of Meeting; Voting List Mgmt For TNA N/A 4 Elect a Chairman for the meeting Mgmt For TNA N/A and 2 persons to countersign the minutes 5 Approve the notice and agenda Mgmt For TNA N/A 6 Approve the Management s status Mgmt For TNA N/A report 7 Approve the annual accounts for Mgmt For TNA N/A 2008, including proposed dividend 8 Compensation Policy Mgmt For TNA N/A 9 Directors and Auditors' Fees Mgmt For TNA N/A 10 Elect the Board of Directors, Mgmt For TNA N/A Nomination Committee and the Auditor 11 Approve the capital reduction by the Mgmt For TNA N/A cancellation of treasury sales 12 Grant authority to acquire own Mgmt For TNA N/A shares 13 Grant authority to increase the Mgmt For TNA N/A Company's share capital by share issues The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 05/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlbäck Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect Rajat Gupta Mgmt For For For 8 Elect James Johnson Mgmt For For For 9 Elect Lois Juliber Mgmt For For For 10 Elect Lakshmi Mittal Mgmt For For For 11 Elect James Schiro Mgmt For For For 12 Elect Ruth Simmons Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING CUMULATIVE VOTING 16 Shareholder Proposal Regarding a ShrHoldr Against For Against Simple Majority Vote 17 Shareholder Proposal to Create a ShrHoldr Against Against For Board-Level Committee to Address US Economic Security 18 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditure Report The TJX Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TJX CUSIP9 872540109 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Jose Alvarez Mgmt For For For 1.2 Elect Alan Bennett Mgmt For For For 1.3 Elect David Brandon Mgmt For For For 1.4 Elect Bernard Cammarata Mgmt For For For 1.5 Elect David Ching Mgmt For For For 1.6 Elect Michael Hines Mgmt For For For 1.7 Elect Amy Lane Mgmt For For For 1.8 Elect Carol Meyrowitz Mgmt For For For 1.9 Elect John O'Brien Mgmt For For For 1.10 Elect Robert Shapiro Mgmt For For For 1.11 Elect Willow Shire Mgmt For For For 1.12 Elect Fletcher Wiley Mgmt For For For 2 Amendment to the Stock Incentive Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Time Warner Cable, Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP9 88732J207 06/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317303 05/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Herbert Allison Jr. Mgmt For Against Against 2 Elect James Barksdale Mgmt For For For 3 Elect Jeffrey Bewkes Mgmt For For For 4 Elect Stephen Bollenbach Mgmt For For For 5 Elect Frank Caufield Mgmt For For For 6 Elect Robert Clark Mgmt For For For 7 Elect Mathias Döpfner Mgmt For For For 8 Elect Jessica Einhorn Mgmt For For For 9 Elect Michael Miles Mgmt For For For 10 Elect Kenneth Novack Mgmt For Against Against 11 Elect Deborah Wright Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Annual Incentive Plan for Executive Mgmt For For For Officers 14 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP9 H8817H100 05/15/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board and Mgmt For For For Management Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Authority to Repurchase Shares Mgmt For For For 5 Amendment to the Long-Term Mgmt For For For Incentive Plan 6 Elect W. Richard Anderson Mgmt For For For 7 Elect Richard George Mgmt For For For 8 Elect Robert Long Mgmt For For For 9 Elect Edward Muller Mgmt For For For 10 Elect Victor Grijalva Mgmt For For For 11 Appointment of Auditor Mgmt For For For Travelers Companies, Inc. Ticker Security ID: Meeting Date Meeting Status TRV CUSIP9 89417E109 05/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alan Beller Mgmt For For For 2 Elect John Dasburg Mgmt For For For 3 Elect Janet Dolan Mgmt For For For 4 Elect Kenneth Duberstein Mgmt For For For 5 Elect Jay Fishman Mgmt For For For 6 Elect Lawrence Graev Mgmt For For For 7 Elect Patricia Higgins Mgmt For For For 8 Elect Thomas Hodgson Mgmt For For For 9 Elect Cleve Killingsworth, Jr. Mgmt For For For 10 Elect Robert Lipp Mgmt For For For 11 Elect Blythe McGarvie Mgmt For For For 12 Elect Laurie Thomsen Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Reapproval of Material Terms of the Mgmt For For For Amended and Restated 2004 Stock Incentive Plan 15 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions and Expenditures U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Douglas Baker, Jr. Mgmt For For For 2 Elect Y. Marc Belton Mgmt For For For 3 Elect Richard Davis Mgmt For For For 4 Elect Joel Johnson Mgmt For For For 5 Elect David O'Maley Mgmt For For For 6 Elect O'Dell Owens Mgmt For For For 7 Elect Craig Schnuck Mgmt For For For 8 Elect Patrick Stokes Mgmt For For For 9 Ratification of Auditor Mgmt For For For 10 ADVISORY VOTE TO APPROVE Mgmt For For For EXECUTIVE COMPENSATION PROGRAM. Ultra Petroleum Corp. Ticker Security ID: Meeting Date Meeting Status UPL CUSIP9 903914109 05/21/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Watford Mgmt For For For 1.2 Elect Roger Brown Mgmt For For For 1.3 Elect W. Charles Helton Mgmt For For For 1.4 Elect Stephen McDaniel Mgmt For For For 1.5 Elect Robert Rigney Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Climate Change 4 Transaction of Other Business Mgmt For Against Against United Technologies Corp. Ticker Security ID: Meeting Date Meeting Status UTX CUSIP9 913017109 04/08/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Louis Chenevert Mgmt For For For 1.2 Elect George David Mgmt For For For 1.3 Elect John Faraci Mgmt For For For 1.4 Elect Jean-Pierre Garnier Mgmt For For For 1.5 Elect Jamie Gorelick Mgmt For For For 1.6 Elect Carlos Gutierrez Mgmt For For For 1.7 Elect Edward Kangas Mgmt For Withhold Against 1.8 Elect Charles Lee Mgmt For Withhold Against 1.9 Elect Richard McCormick Mgmt For For For 1.10 Elect Harold McGraw III Mgmt For For For 1.11 Elect Richard Myers Mgmt For For For 1.12 Elect H. Patrick Swygert Mgmt For For For 1.13 Elect André Villeneuve Mgmt For For For 1.14 Elect Christine Whitman Mgmt For For For 2 APPOINTMENT OF Mgmt For For For INDEPENDENT AUDITORS 3 SHAREOWNER PROPOSAL: ShrHoldr Against Against For OFFSETS FOR FOREIGN MILITARY SALES UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP9 91324P102 06/02/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) VERITAS Software Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP9 871503108 09/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Michael Brown Mgmt For For For 1.2 Elect William Coleman, III Mgmt For For For 1.3 Elect Frank Dangeard Mgmt For For For 1.4 Elect Geraldine Laybourne Mgmt For For For 1.5 Elect David Mahoney Mgmt For For For 1.6 Elect Robert Miller Mgmt For For For 1.7 Elect George Reyes Mgmt For For For 1.8 Elect Daniel Schulman Mgmt For For For 1.9 Elect John Thompson Mgmt For For For 1.10 Elect V. Paul Unruh Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 2008 Employee Stock Purchase Mgmt For For For Plan 4 Amendment to the Senior Executive Mgmt For For For Incentive Plan 5 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrión Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect John Stafford Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Advisory Vote on Executive Mgmt For For For Compensation 15 2009 Long-Term Incentive Plan Mgmt For For For 16 2009 Short-Term Incentive Plan Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Elimination of Stock Options 18 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHoldr Against Against For Cumulative Voting 21 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) Wal-Mart Stores Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Allen Questrom Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHoldr Against Against For Adopting Sexual Orientation and Gender Identity Expression Anti- Bias Policy 18 Shareholder Proposal Regarding ShrHoldr Against Against For Pay for Superior Performance 19 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 20 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions and Expenditures Report 21 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 22 Shareholder Proposal Regarding ShrHoldr Against Against For Incentive Compensation in the Form of Stock Options Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/10/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ARNOLD 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. BRYSON 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 4 ELECTION OF DIRECTOR: Mgmt For For For JUDITH L. ESTRIN 5 ELECTION OF DIRECTOR: Mgmt For For For ROBERT A. IGER 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN P. JOBS 7 ELECTION OF DIRECTOR: FRED Mgmt For For For H. LANGHAMMER 8 ELECTION OF DIRECTOR: Mgmt For Against Against AYLWIN B. LEWIS 9 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 10 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. MATSCHULLAT 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For E. PEPPER, JR. 12 ELECTION OF DIRECTOR: ORIN Mgmt For For For C. SMITH 13 Ratification of Auditor Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For Against Against Incentive Plan 15 Amendment to the 2002 Executive Mgmt For For For Performance Plan 16 Shareholder Proposal Regarding ShrHoldr Against Against For Political Contributions Reporting 17 TO APPROVE THE ShrHoldr Against Against For SHAREHOLDER PROPOSAL RELATING TO DEATH BENEFIT PAYMENTS. 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Weatherford International Ltd. Ticker Security ID: Meeting Date Meeting Status WFT CUSIP9 H27013103 05/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Bernard Duroc-Danner Mgmt For For For 2 Elect David Butters Mgmt For For For 3 Elect Nicholas Brady Mgmt For For For 4 Elect William Macaulay Mgmt For For For 5 Elect Robert Millard Mgmt For For For 6 Elect Robert Moses, Jr. Mgmt For For For 7 Elect Robert Rayne Mgmt For Against Against 8 Appointment of Auditor Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/28/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: JOHN Mgmt For For For D. BAKER II 2 ELECTION OF DIRECTOR: JOHN Mgmt For For For S. CHEN 3 ELECTION OF DIRECTOR: LLOYD Mgmt For For For H. DEAN 4 ELECTION OF DIRECTOR: Mgmt For For For SUSAN E. ENGEL 5 ELECTION OF DIRECTOR: Mgmt For For For ENRIQUE HERNANDEZ, JR. 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD M. JAMES 7 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. JOSS 8 ELECTION OF DIRECTOR: Mgmt For For For RICHARD M. KOVACEVICH 9 ELECTION OF DIRECTOR: Mgmt For For For RICHARD D. MCCORMICK 10 ELECTION OF DIRECTOR: Mgmt For For For MACKEY J. MCDONALD 11 ELECTION OF DIRECTOR: Mgmt For For For CYNTHIA H. MILLIGAN 12 ELECTION OF DIRECTOR: Mgmt For For For NICHOLAS G. MOORE 13 ELECTION OF DIRECTOR: PHILIP Mgmt For For For J. QUIGLEY 14 ELECTION OF DIRECTOR: Mgmt For For For DONALD B. RICE 15 ELECTION OF DIRECTOR: Mgmt For For For JUDITH M. RUNSTAD 16 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN W. SANGER 17 ELECTION OF DIRECTOR: Mgmt For For For ROBERT K. STEEL 18 ELECTION OF DIRECTOR: JOHN Mgmt For For For G. STUMPF 19 ELECTION OF DIRECTOR: Mgmt For For For SUSAN G. SWENSON 20 Advisory Vote on Executive Mgmt For For For Compensation 21 Ratification of Auditor Mgmt For For For 22 Amendment to the Long-Term Mgmt For For For Incentive Compensation Plan 23 Shareholder Proposal Regarding ShrHoldr Against Against For Independent Board Chairman 24 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787K108 06/02/2009 Voted Meeting Type Country of Trade Special Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Third Leadership Equity Acquisition Mgmt For Against Against Plan WPP Group plc Ticker Security ID: Meeting Date Meeting Status CINS G9787K108 06/02/2009 Voted Meeting Type Country of Trade Annual Jersey Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For Against Against 3 Elect Colin Day Mgmt For Against Against 4 Elect Lubna Olayan Mgmt For Against Against 5 Elect Jeffrey Rosen Mgmt For Against Against 6 Elect Esther Dyson Mgmt For Against Against 7 Elect John Quelch Mgmt For Against Against 8 Elect Stanley Morten Mgmt For Against Against 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights XTO Energy Inc. Ticker Security ID: Meeting Date Meeting Status XTO CUSIP9 98385X106 05/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendment to Declassify the Board Mgmt For For For 2 Elect Phillip Kevil Mgmt For For For 3 Elect Herbert Simons Mgmt For For For 4 Elect Vaughn Vennerberg II Mgmt For For For 5 2009 Executive Incentive Mgmt For For For Compensation Plan 6 Ratification of Auditor Mgmt For For For 7 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation (Say on Pay) 8 Shareholder Proposal Regarding ShrHoldr Against Against For the Approval of Survivor Benefits (Golden Coffins) Yahoo! Inc. Ticker Security ID: Meeting Date Meeting Status YHOO CUSIP9 984332106 06/25/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Roy Bostock Mgmt For For For 4 Elect Ronald Burkle Mgmt For For For 5 Elect John Chapple Mgmt For For For 6 Elect Eric Hippeau Mgmt For For For 7 Elect Carl Icahn Mgmt For Against Against 8 Elect Vyomesh Joshi Mgmt For For For 9 Elect Arthur Kern Mgmt For For For 10 Elect Mary Wilderotter Mgmt For For For 11 Elect Gary Wilson Mgmt For For For 12 Elect Jerry Yang Mgmt For For For 13 Amendment to the 1995 Stock Plan Mgmt For For For 14 Amendment to the 1996 Employee Mgmt For For For Stock Purchase Plan 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Investors Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 3, 2009
